DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 27-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/15/2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a fluid substance" in line 15. The same limitation is cited in line 2. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “the fluid substance”.
Claim 1 recites the functional limitation of “wherein the perimeter wall of the reactor chamber, the fluid inlet and the fluid outlet are shaped so that the fluid substance ……into a continuous swirling flow…change an initial fluid pressure…to a predetermined first fluid pressure……to a predetermined second pressure…”. This limitation merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The recited functional characteristic does not follow from the structure recited in the claim, so it is unclear whether the claim requires some other structure to be added to the apparatus to achieve the functional characteristic or the functional characteristic is due to a manner of operating the device.
Furthermore, it is known in the art that there are multiple ways to shape the apparatus for forming a continuous swirling flow and for changing the pressure along the apparatus. Therefore, it is not clear which of those ways are encompassed by the claim. Thus, one having ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim (see MPEP 2173.05(g) for more information).
Due to the dependency to the parent claim, claims 2-26 are rejected.
Claim 6 recites the limitation "”a first/second EMR coupler”. The same limitation is cited in claim 2. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “the first/second EMR coupler”.
Claim 7 recites the functional limitation of “the reactor chamber is configured and……such that a standing wave us generated ”. It is not clear how the reactor chamber is configured or what “a standing wave” is. Also, it is not clear how “the reactor chamber” could generate “a standing wave”. Appropriate correction/clarification is required.
Claim 18 recites the functional limitation of “wherein the…generator is adapted to optimize…” ”. It is not clear how “the… generator” could optimize “the coupling between the radiation and the fluid substance” . Appropriate correction/clarification is required.
Claim 24 recites the limitation "the at least one seal member”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “at least one seal member”.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, 15-18, 20-22, and 25-26 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dalton (PG-PUB US 2003//0226840).
Regarding claim 1, Dalton discloses a treatment apparatus (ABSTRACT). The apparatus comprises 
(1) a cavity 1 having at least one wall (i.e. a chamber…, Figure 1, paragraph [0092]);
(2) an inlet opening 2 for receiving reactants or pollutants for a supply source (i.e. a fluid inlet…, Figure 1, paragraphs [0092] & [0094]);
(3) an outlet opening 3 for exiting/discharging products or clean air from the cavity 1 (i.e. a fluid outlet…, Figure 1, paragraphs [0092] & [0094]);
(4)  electromagnetic energy 6 applied from at least one source 7 through at least one waveguide 8, wherein the electromagnetic energy passes through lens 5 located at the cavity opening 4 (i.e. at least one electromagnetic radiation waveguide having an optical interface…, Figure 1, paragraph [0095]),
wherein turbulence is generated by the structure of the apparatus and the pressure changes along the apparatus as the reactants/pollutants flow through the cavity (i.e. wherein… a continuous swirling flow… an initial fluid pressure… to a predetermined first fluid pressure…a chamber fluid pressure… a predetermined second fluid pressure…, Figure 1, paragraph [0096]).
Dalton teaches multiple susceptors/apparatus (paragraph [0118]). Moreover, it has been held that mere duplication of the essential working parts of a device involves only routine of skill in the art. St. Regis Paper Co. v. Bemis, 193 USPQ8.
Since the device of Dalton comprises substantially the same structures as claimed, it is fully capable of performing the claimed functions.
The recitation of “an exhaust system” is in preamble. It has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
Regarding claim 2, Dalton teaches that waveguides are arranged on the opposing side walls of the cavity (Figures 1, paragraph [0096]).

Regarding claim 3, Dalton teaches that the lens 5 comprises transparent material such as glass or quartz (paragraph [0109]).

Regarding claim 4, Dalton teaches that cavity opening 4 is provided (Figure 1, paragraph [0095]).

Regarding claim 5, Dalton teaches that each lens 5 is coupled to an opening 4 (Figure 1, paragraph [0095]).

Regarding claim 6, Dalton teaches that waveguide 8 is coupled to lens 5(Figure 1, paragraph [0095]).
Regarding claim 7, Dalton teaches that the applied electromagnetic energy can be microwave or UV or IR (paragraph [0095]). Since the device of Dalton comprises substantially the same structures as claimed, it is fully capable of performing the claimed functions. 
Regarding claim 8, Dalton teaches that the frequency of the applied electromagnetic energy may be a variable frequency source, such as 915 MHz to 2.59 GHz ( i.e. within the claimed range, paragraph [0180]).
Regarding claim 9, Dalton teaches that the frequency of the applied electromagnetic energy may be a variable frequency source, such as 915 MHz to 2.59 GHz ( i.e. within the claimed range, paragraph [0180]).
Regarding claim 10, Dalton teaches that the cavity receives reactants/pollutants from the inlet opening through a supply source (Figure s4, paragraphs [0094], [0111], & [0152]).
Regarding claim 11, Dalton teaches that the cavity discharges the products to an environment through the outlet opening 3 (Figure s4, paragraphs [0094], [0111], & [0152]).
Regarding claim 12, Dalton teaches that a pre-heating is performed by a heat exchanger (Figure 4, paragraph [0111]).
Regarding claim 13, Dalton teaches an electromagnetic generating source 7 (Figure 1, paragraph [0092]).
Regarding claim 15, Dalton teaches that the frequency of the applied electromagnetic energy may be a variable frequency source, such as 915 MHz to 2.59 GHz ( i.e. within the claimed range, paragraph [0180]).
Regarding claim 16, Dalton teaches that the frequency of the applied electromagnetic energy may be a variable frequency source, such as 915 MHz to 2.59 GHz ( i.e. within the claimed range, paragraph [0180]).
Regarding claim 17, Dalton teaches a magnetron for the applied energy (paragraph [0111]).
Regarding claim 18, the cited limitation is related to a manner of operating the device. It has been held that manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claims 20-22, “pressure” is not structural limitation, rather a process-limiting parameter. It has been held that manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114). Since the device of Dalton comprises substantially the same structures as claimed, it is fully capable of performing the claimed functions. 
Regarding claims 25 and 26, Dalton teaches multiple susceptors/apparatus (paragraph [0118]). It has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dalton (PG-PUB US 2003//0226840) as applied to claims 1, 13 and 18 above, and further in view of Kimrey, JR. (PG-PUB US 2013/0240507).
Regarding claim 14, Dalton teaches an electromagnetic generating source 7 (Figure 1, paragraph [0092]), but does not teach an input line or an output line or a closed-loop EMR circuit. However, Kimrey, JR discloses a treatment apparatus (ABSTRACT). Kimrey teaches that the microwave/electromagnetic generator 512 distributes the energy to a chamber 520 through a distribution system 514 having manifolds 525 via waveguides 518, forming a closed-loop circuit (Figure 6, paragraphs [0082] & [0108]). The teaching of Kimrey shows that the microwave/electromagnetic generator having input manifold and output manifold, forming a closed-loop circuit, is an equivalent configuration for a treatment device. Therefore, it would be obvious for one having ordinary skill in the art to utilize a microwave/electromagnetic generator having input manifold and output manifold, forming a closed-loop circuit because it is an art-recognized equivalent.
Regarding claim19, Dalton does not teach a control system. However, Kimrey, JR discloses a treatment apparatus (ABSTRACT). Kimrey teaches that a control system 390 is provided for properly controlling the operation of the system (paragraph [0074]). Therefore, it would be obvious for one having ordinary skill in the art to include a control system as suggested by Kimren in order to properly control the operation of the device of Dalton.
Regarding claim 23, Dalton does not teach a control system. However, Kimrey, JR discloses a treatment apparatus (ABSTRACT). Kimrey teaches that the system is within a vessel and sealed with seal plates to achieve fluid tight environment in a well-defined space (paragraphs [0060] & [0078]). Therefore, it would be obvious for one having ordinary skill in the art to  enclose the treatment system in a vessel with seal plates as suggested by Kimrey in order to  achieve fluid tight environment in a well-defined space within the device of Dalton.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Dalton (PG-PUB US 2003//0226840) as applied to claims 1, 13 and 18 above, and further in view of Urbahn et al (PG-PUB US 2014/0123681).
Regarding claim 24, Dalton teaches a gas-tight-seal (paragraph [0092]), but does not teach the seal made of a polymer. However, Urbahn et al disclose a treatment apparatus (ABSTRACT). Urbahn teaches that a microwave treatment apparatus comprises  waveguide and a seal member made of polymer (paragraph [0034]). The teaching of Urbahn shows that a polymer sealing member is an equivalent seal for a treatment apparatus. Therefore, it would be obvious for one having ordinary skill in the art to utilize a polymer seal because it is an art-recognized equivalent. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No.10,730,031. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims an apparatus comprising substantially the same elements as that of the issued patent.
Conclusion
Claims 1-26 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795